TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00423-CV


                  Renovate In Texas and Johnie B. Wasley, Jr., Appellants

                                               v.

                               The Steam Team, Inc., Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-21-000966, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss the appeal, vacate the trial court’s

judgment, and remand the case for rendition of a new judgment in accordance with their

settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B). We grant the motion. We dismiss the

appeal, and we set aside the trial court’s judgment without regard to the merits and remand the

case to the trial court for rendition of judgment in accordance with the parties’ agreement.

See id.

                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Vacated and Remanded

Filed: October 29, 2021